DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/06/2021, 07/07/2021 and 07/08/2021 were filed after the mailing date of the Notice of Allowance on 05/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner, but do not affect the finding of patentability.

Claims 20-23, 25, 26, 27, 30, 34-36, 39-42, 44, 45 and 48-53 are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached on Monday-Friday 12pm-8pm EST.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        07/12/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653